DETAILED ACTION
1.	Claims 1-16 are currently pending. The effective filing date of the present application is 8/9/2019. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Objections
3.	Claim 1-16 are objected to because of the following informalities:  
Claim 1 (similarly claims 2, 7, 9, 10, and 15) states, “detects that the item is taken in or taken out from the refrigerator” this appears to be grammatically incorrect. For the purposes of examination, examiner is interpreting this as “detects that the item is placed in or taken out of the refrigerator.”
Claim 6 states the “third alarm” and a first nor a second alarm was introduced.  Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 – “[A] communication unit configured to communicate with another refrigerator.” See MPEP 2181. The claim limitation uses the generic placeholder term of “communication unit.” The generic placeholder is modified by functional language “configured to communicate with another refrigerator.” The means is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-8 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 12 recite the limitation "the purchase" in lines 3 and 4-5, respectfully. There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 15 recite the limitation “sufficient state” in lines 8 and 8, respectfully. It is unclear whether Applicant is referring to the “remote operation information” or if Applicant is introducing a new term. Appropriate clarification is needed.
Claim limitation “communication unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification page 10 discloses the different communication protocols and page 38 defines communication unit including a short-range wireless communication module, which in itself lacks structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Claim sets are directed to a method and a device.
Claim 9 (similarly claim 1) recites a series of steps for managing an item of a refrigerator which manages an item, which is a mental process. This judicial exception is not integrated into a practical application because imaging an inner portion of the refrigerator; acquiring stock state information of the item from another refrigerator, in a case where it is detected that the item is taken in or taken out from the refrigerator, based on an image; and outputting management guide of the item, based on the acquired stock state information of the item1 do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 1 and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a communication unit, camera, and processor are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for communication unit see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network. Further, for camera see MPEP §2106.05(f) discussing merely using a too for an existing process, the capturing of images is the existing process of a camera. Therefore, the additional elements of claims 1 and 9 in separately or in combination do not add significantly more.
Claim 10 (similarly claim 2) only furthers the of steps for managing an item of a refrigerator which manages an item, which is a mental process. Claim 10 (similarly claim 2) is not integrated into a practical application because the stock state information of the item includes at least one of a quantity stocked in another refrigerator, a frequency in which the item is taken in the refrigerator, and a frequency in which the item is taken out from the refrigerator do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 2 and 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of claims 2 and 10 in separately or in combination do not add significantly more. 
Claim 11 (similarly claim 3) only furthers the of steps for managing an item of a refrigerator which manages an item, which is a mental process. Claim 11 (similarly claim 3) is not integrated into a practical application because determining whether the stock state of the item is in an insufficient state in the refrigerator, in a case where it is detected that the item is taken out from the refrigerator; requesting the stock state information of the item in another refrigerator, in a case where the stock state of the item is in an insufficient state; and receiving the stock state information of the item from another refrigerator according to the request do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 3 and 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because processor is considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. The additional elements of claims 3 and 11 in separately or in combination do not add significantly more. 
Claim 12 (similarly claim 4) only furthers the of steps for managing an item of a refrigerator which manages an item, which is a mental process. Claim 12 (similarly claim 4) is not integrated into a practical application because outputting a first notification indicating that the purchase of the item is necessary, in a case where it is determined that the purchase of the item is necessary, based on the received stock state information of the item do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 4 and 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because processor is considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP 
Claim 13 (similarly claim 5) only furthers the of steps for managing an item of a refrigerator which manages an item, which is a mental process. Claim 13 (similarly claim 5) is not integrated into a practical application because outputting a second notification indicating that the item is stocked in another refrigerator, in a case where it is determined that the purchase of the item is unnecessary, based on the received stock state information of the item do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 5 and 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because processor is considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. The additional elements of claims 5 and 13 in separately or in combination do not add significantly more. 
Claim 14 (similarly claim 6) only furthers the of steps for managing an item of a refrigerator which manages an item, which is a mental process. Claim 14 (similarly claim 6) is not integrated into a practical application because outputting a third notification to move the item from another refrigerator to the refrigerator do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 6 and 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because processor is considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. The additional elements of claims 6 and 14 in separately or in combination do not add significantly more.
Claim 15 (similarly claim 7) only furthers the of steps for managing an item of a refrigerator which manages an item, which is a mental process. Claim 15 (similarly claim 7) is not integrated into a practical application because determining whether the stock state of the item is in a sufficient state, in a case where it is detected that the item is taken in the refrigerator, and receiving the stock state information of the item from another refrigerator, in a case where the stock state of the item is in a sufficient state do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 7 and 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because processor is considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. The additional elements of claims 7 and 15 in separately or in combination do not add significantly more.
Claim 16 (similarly claim 8) only furthers the of steps for managing an item of a refrigerator which manages an item, which is a mental process. Claim 16 (similarly claim 8) is not integrated into a practical application because outputting a notification to move the item to another refrigerator, in a case where it is determined that the item needs to be moved to another refrigerator, based on the received stock state information do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 8 and 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because processor is considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. The additional elements of claims 8 and 16 in separately or in combination do not add significantly more.
Therefore, claims 1-16 are rejected under §101.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2017/0039511 to Corona et al. (“Corona”).

11.	With regards to claims 1 and 9, Corona disclosed the limitations of,
a communication unit configured to communicate with another refrigerator (See generally [0114] discussing signal communication between the refrigerators and the refrigerator system.);
a camera configured to image an inner portion of the refrigerator (See generally [0037] discussing the cameras disposed with the refrigerator.); and
a processor configured to acquire a stock state information of the item from another refrigerator through the communication unit, in a case where the processor detects that the item is taken in or taken out from the refrigerator based on an image photographed by the camera, and to output management guide of the item, based on the acquired stock state information of the item (See [0035] discussing processor (670) for the appliances (510) in output indicia of the inventory manifest and [0072] discussing the inventory manifest including history of a particular temporarily stored item such as how many times the particular temporarily stored item 542 has been taken out and put back into the appliance. The examiner is interpreting indicia of the inventory manifest as stock state information. See also [0114] discussing the system having multiple fridges, [0061] discussing images used to generate the manifest, and [0080] discussing outputting a shopping list. The examiner is interpreting shopping list as a type of management guide.).
	
With regards to claims 2 and 10, Corona discloses the limitations of,
wherein the stock state information of the item includes at least one of a quantity stocked in another refrigerator (See [0035] discussing processor (670) for the appliances (510) in output indicia of the inventory manifest and [0072] discussing the inventory manifest including history of a particular temporarily stored item such as how many times the particular temporarily stored item 542 has been taken out and put back into the appliance. Reads See also [0114] discussing the system having multiple fridges.), a frequency in which the item is taken in the refrigerator, and a frequency in which the item is taken out from the refrigerator (See also [0119] discussing statistics that inventory manifest could contain statistical information e.g., date purchased, date stored, number of times used, number of times moved, expiration date, lifespan, remaining quantity, previous purchases of a particular item, retail price at various retailers, effective price per unit at various retailer, etc.).

13.	With regards to claims 3 and 11, Corona discloses the limitations of,
determine whether the stock state of the item is in an insufficient state in the refrigerator (See [0116] discussing the recognition of low quantities of an item. The examiner is interpreting low as insufficient state.), in a case where the processor detects that the item taken out from the refrigerator, request the stock state information of the item in another refrigerator, in a case where the stock state of the item is in an insufficient state (See [0035] discussing the capturing phases in the plurality of refrigerating compartments based on predetermined parameters to update the inventory manifest and [0114] discussing the system having multiple fridges.), and
receive the information of the item from another refrigerator according to the request (See [0035] discussing the capturing phases in the plurality of refrigerating compartments based on predetermined parameters to update the inventory manifest and [0114] discussing the system having multiple fridges. The examiner is interpreting the updating of the manifest as a receiving.).


14.	With regards to claims 4 and 12, Corona discloses the limitations of,
output a first notification indicating that the purchase of the item is necessary, in a case where it is determined as a situation in which the purchase of the item is necessary, based on the received stock state information of the item (See [0016] discussing the outputting of a shopping list in response to a low quantity.).

15.	With regards to claims 5 and 13, Corona discloses the limitations of,
output a second notification indicating that the item is stocked in another refrigerator, in a case where it is determined as a situation in which the purchase of the item is unnecessary, based on the received stock state information of the item (See [0069] discussing the multiple ways to output the inventory manifest and [0072] discussing the inventory manifest including information of the history and spacing of items in the appliance. See also [0114] discussing the system having multiple fridges.).

16.	With regards to claims 6 and 14, Corona discloses the limitations of,
further output a third alarm to move the item from another refrigerator to the refrigerator (See [0115] discussing, by way of example, the suggestion to move the milk to another refrigerating appliances that has room.).


With regards to claims 7 and 15, Corona discloses the limitations of,
determine whether the stock state of the item is in a sufficient state, in a case where the processor detects that the item is taken in the refrigerator (See [0116] discussing the recognition of low quantities of an item. [0035] discussing the capturing phases in the plurality of refrigerating compartments based on predetermined parameters to update the inventory manifest, and [0114] discussing the system having multiple fridges.), and
receive the stock state information of the item from another refrigerator in a case where the stock state of the item is in a sufficient state (See [0069] discussing the multiple ways to output the inventory manifest and [0072] discussing the inventory manifest including information of the history and spacing of items in the appliance. Examiner notes that Corona is updating the inventory manifest in capturing phases when the door is opened and closed, see Figs. 7-8, which would include all insufficient and sufficient state of the item.).

18.	With regards to claims 8 and 16, Corona discloses the limitations of,
output a notification to move the item to another refrigerator, in a case where it is determined that the item needs to be moved to another refrigerator, based on the received stock state information (See [0115] discussing, by way of example, the suggestion to move the milk to another refrigerating appliances that has room. The examiner is interpreting spacing within the refrigerator as stock state information.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner has bolded the abstract idea.